IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-15-00262-CR

WILLIAM COOK,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee


                       From the County Court at Law No. 1
                            McLennan County, Texas
                          Trial Court No. 20150155 CR1


                                        ORDER


       William Cook appeals his conviction for driving while intoxicated. Rule 25.2 of

the Texas Rules of Appellate Procedure provides that a “trial court shall enter a

certification of the defendant’s right of appeal each time it enters a judgment of guilt or

other appealable order.” TEX. R. APP. P. 25.2(a)(2). A certification of Cook’s right of

appeal was not provided to this Court with the notice of appeal. See id. 25.2(d), (e).

       By letter dated July 28, 2015, the Clerk of this Court notified the trial court that a

certification had not been provided to the Court. The Clerk further requested that the
trial court provide the trial court clerk with the trial court’s certification of defendant’s

right of appeal of the trial court’s judgment of guilt within 14 days from the date of the

letter. The trial court clerk was then requested to file a clerk’s record containing the trial

court’s certification with this Court within 28 days from the date of the letter. More

than 28 days have passed and no certification of Cook’s right of appeal has been

provided to the trial court clerk and no clerk’s record containing the certification has

been provided to this Court.

         Accordingly, this appeal is abated and the trial court is directed to enter and file

a certification of Cook’s right of appeal. See id. 34.5(c)(2); Cortez v. State, 420 S.W.3d 803,

807 (Tex. Crim. App. 2013) (“The ‘appropriate order’ under Rule 34.5(c)(2) is an order

from the appellate court directing the trial court to file the certification of the

defendant’s right of appeal.”). A supplemental clerk’s record containing the certificate

of right of appeal must be filed with this Court within 21 days from the date of this

order.

                                            PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed September 3, 2015




Cook v. State                                                                            Page 2